Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 02/26/2021. Currently, claims 1-17 are pending in the application. Claims 3-4, 6 and 11-17 have been withdrawn.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20120164394 A1).

Regarding claim 1, Figure 1/5 of Lee discloses a protection film for a window of a display device, the protection film (10) comprising: 
a protection layer (300); and 
a barrier wall (202) on the protection layer, the barrier wall overlapping the protection layer in a thickness direction (front and back direction in the Figure 1 on a broadest reasonable interpretation since the claim does not specific about the direction) of the protection layer, wherein the protection layer (300) has a groove (at the top side in the Figure 1) at an edge of the protection layer.  

Regarding claim 2, Figure 1/5 of Lee discloses that the protection film for a window of a display device as claimed in claim 1, wherein the edge of the protection layer (300) comprises an inner edge defining the groove (edge inside the groove at the top side of 300 in the Figure 1), and an outer edge (outer edge other than the groove), and the barrier wall (202) is disposed along the outer edge of the protection layer (300).  

Regarding claim 8, Figure 1/5 of Lee discloses that the protection film for a window of a display device as claimed in claim 1, further comprising a handle (250) extending from the barrier wall (202) outwardly of the protection film (300).  


Regarding claim 9, Figure 1/5 of Lee discloses that the protection film for a window of a display device as claimed in claim 1, further comprising an adhesive layer (210, [0038]) on the protection layer (300).  

Regarding claim 10, Figure 1/5 of Lee discloses that the protection film for a window of a display device as claimed in claim 9, wherein a portion of the adhesive layer (210) is disposed between the protection layer (300) and the barrier wall (202).


Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOO et al (US 20130242522 A1).

Regarding claim 1, Figure 3 of YOO discloses a protection film for a window of a display device, the protection film comprising: 
a protection layer (102); and 
a barrier wall (103) on the protection layer, the barrier wall overlapping the protection layer in a thickness direction (bottom to top direction) of the protection layer (102), wherein the protection layer has a groove (at 132/170) at an edge of the protection layer (102).  

Regarding claim 5, Figure 3 of YOO discloses that the protection film for a window of a display device as claimed in claim 1, wherein the edge of the protection layer (102) comprises an inner edge defining the groove (for 132/170), and an outer edge, and wherein the protection layer 

Regarding claim 7, Figure 3 of YOO discloses that the protection film for a window of a display device as claimed in claim 1, wherein the groove is located corresponding to a securing unit (132, [0054], items in 132 can secure the unit) of the window of the display device (150).  

Regarding claim 1, Figure 3 of YOO discloses a protection film for a window of a display device, the protection film (152, capable of providing protection for 150) comprising: 
a protection layer (152b); and 
a barrier wall (152a) on the protection layer, the barrier wall overlapping the protection layer in a thickness direction (bottom to top direction) of the protection layer (152b), wherein the protection layer has a groove (at 160b) at an edge of the protection layer (152b).  

Regarding claim 1, Figure 10 of YOO discloses a protection film for a window of a display device, the protection film (652) comprising: 
a protection layer (652b); and 
a barrier wall (652a) on the protection layer, the barrier wall overlapping the protection layer in a thickness direction (bottom to top direction in the Figure 1) of the protection layer, wherein the protection layer has a groove (at 653) at an edge of the protection layer.  

Regarding claim 5, Figure 10 of YOO discloses that the protection film for a window of a display device as claimed in claim 1, wherein the edge of the protection layer (652b) comprises 

Regarding claim 7, Figure 10 of YOO discloses that the protection film for a window of a display device as claimed in claim 1, wherein the groove is located corresponding to a securing unit (electrode at 653 is capable of securing the unit, [0112]) of the window of the display device.  

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-2 and 5 and 7-10, filed on 02/26/2021 as recited in pages 5-7, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.
Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
05/06/2021